Citation Nr: 1617097	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-32 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable evaluation for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Navy from March 1975 to July 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

Initially, the Board notes that the October 2008 rating decision granted entitlement to service connection for a bilateral foot disability and assigned a noncompensable evaluation effective from November 13, 2007.  Within one year of that rating decision, the Veteran underwent a November 2008 VA examination of his feet.  In accordance with 38 C.F.R. § 3.156(b), a December 2008 rating decision reconsidered the initial rating assigned and determined that it should be continued.  The Veteran filed a timely notice of disagreement in December 2008.  Thus, this matter is appropriately considered an "initial rating claim" stemming from the Veteran's original claim of service connection pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran was previously represented by the American Legion.  In November 2012, he changed his representation to the Veterans of Foreign Wars of the United States.

In the Veteran's August 2009 VA Form 9, he requested a Board hearing in Washington, DC.  However, the Veteran later withdrew this request in a February 2016 statement.  As such, there are no outstanding Board hearing requests.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that additional treatment records from the Walter Reed National Military Medical Center dated from April 2009 to April 2013 were associated with the claims file after the September 2012 supplemental statement of the case.  The Veteran did not provide a waiver of the RO's initial consideration of any new evidence.  38 C.F.R. § 20.1304(c).  However, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records upon remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in connection with his claim in November 2008.  However, the VA examiner did not address all of the pertinent rating criteria.  For instance, she did not indicate whether the Veteran had hallux rigidus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5281.  The examiner determined that the Veteran did not have hallux valgus, and she documented a bilateral bunion deformity on the big toe metatarsophalangeal joints.  She did not state whether this deformity was a form of hallux rigidus, and the Board is unable to make such a medical determination of its own accord.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Veteran also contends that the examiner did not accurately report the limitations that he experiences as a result of his bilateral foot disability.  See December 2008 Notice of Disagreement.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected bilateral foot disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral foot disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran's flatfoot is moderate, moderately severe, or pronounced.

He or she should also identify any other symptoms and functional impairment that are attributable to the Veteran's service-connected bilateral foot disability.  The examiner should specifically report the nature and severity of any weakfoot, claw foot (pes cavus), metatarsalgia, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or any other foot injuries (e.g., moderate, moderately severe, or severe).

A clear explanation for all opinions based on the specific facts of the case as well as relevant medical principles is needed.

3.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

